EXHIBIT 10.3

 

CONSENT

 

We, the undersigned, hereby do consent to the adoption of the amendments to the
“Benefit Plans” as defined in and as described in the attached “Executive
Compensation Committee Amendment to Benefit Plans to Comply with Emergency
Economic Stabilization Act”  adopted by the Executive Compensation Committee of
the Board of Directors, as and to the extent, and for the period, required by
the provisions of Section 111 of the Emergency Economic Stabilization Act of
2008 (“EESA”) applicable to participants in the Capital Purchase Program under
EESA and the regulation issued by the Department of the Treasury as published in
the Federal Register on October 20, 2008.

 

 

 

Agreed to and acknowledged
as of the                     day of December, 2008:

 

1

--------------------------------------------------------------------------------


 

 

 

 

Wellington Chen

 

 

 

 

 

Donald Chow

 

 

 

 

 

Julia Gouw

 

 

 

 

 

Douglas P. Krause

 

 

 

 

 

Dominic Ng

 

2

--------------------------------------------------------------------------------


 

EAST WEST BANCORP, INC.

 

EXECUTIVE COMPENSATION COMMITTEE

AMENDMENT TO BENEFIT PLANS TO COMPLY

WITH EMERGENCY ECONOMIC STABILIZATION ACT

 

RECITALS

 

WHEREAS, East West Bancorp, Inc. (the “Company”) has entered or will enter into
a Securities Purchase Agreement with the United States Department of Treasury
(the “Agreement”) as part of the Capital Purchase Program under the Emergency
Economic Stabilization Act of 2008 (“EESA”);

 

WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and

 

WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”).

 

RESOLUTIONS

 

RESOLVED, that each Financial Performance Plan and Involuntary Separation Pay
Arrangement is hereby amended effective as of the date of entry into the
Agreement as follows:

 

1.             Compliance With Section 111 of EESA.  Each Financial Performance
Plan and Involuntary Separation Pay Arrangement is hereby amended by adding the
following provision as a final section to such arrangement:

 

“Compliance With Section 111 of EESA.  Solely to the extent, and for the
period,  required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA (the “Capital Purchase Program”) and the regulations
issued by the Department of the Treasury as published in the Federal Register on
October 20, 2008 (and any successor provisions or regulations): (a) each “Senior
Executive Officer” within the meaning of Section 111 of EESA and the regulations
issued by the Department of the Treasury as published in the Federal Register on
October 20, 2008 (and any successor provisions or regulations) who participates
in this plan or is a party to this agreement shall be ineligible to receive
compensation hereunder to the extent that the Executive Compensation Committee
of the Board of Directors of the Company determines

 

3

--------------------------------------------------------------------------------


 

this plan or agreement includes incentives for the Senior Executive Officer to
take unnecessary and excessive risks that threaten the value of the Company;
(b) each Senior Executive Officer who participates in this plan or is a party to
this agreement shall be required to forfeit any bonus or incentive compensation
paid to the Senior Executive Officer hereunder during the period that the
Department of the Treasury holds a debt or equity position in the Company
acquired under the Capital Purchase Program based on statements of earnings,
gains, or other criteria that are later proven to be materially inaccurate; and
(c) the Company shall be prohibited from making to each Senior Executive Officer
who participates in this plan or is a party to this agreement, and each such
Senior Executive Officer shall be ineligible to receive hereunder, any “golden
parachute payment” in connection with the Senior Executive Officer’s “applicable
severance from employment,” in each case, within the meaning of Section 111 of
EESA and the regulations issued by the Department of the Treasury as published
in the Federal Register on October 20, 2008 (and any successor provisions or
regulations).

 

2.             Continuation of Affected Plans.  Except as expressly or by
necessary implication amended hereby, each Financial Performance Plan and
Involuntary Separation Pay Arrangement shall continue in full force and effect.

 

4

--------------------------------------------------------------------------------